*480Opinion by
Johnson, J.
At the trial it was stipulated that in the liquidation of the entry the merchandise was assessed with duty on the ground that the importer had hot filed a correct certificate of exportation; that a proper certificate of exportation has now been filed and that had said certificate been in the possession of the collector at the time of the review of the protest, the merchandise would have been granted free entry under paragraph 1615, supra; and that the facts are similar to those involved in Abstract 57104. In view of the concession of the collector and following the decision cited, the claim of the plaintiff was sustained.